DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 15, 17-18, 20, 21, 24, 26-27, 29 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 10, 13, 14 17 and 19 of U.S. Patent No. 10,612,906 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the instant claims are anticipated by the corresponding claims of the noted U.S. Patent.
Claims 13, 14, 22, 23, and 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,612,906 B2 (‘906 hereinafter for citations) in view of Thompson (U.S. Patent No. 6,804,063 B2). 
As to claims 13, and 22, ‘906 does not explicitly disclose a method, wherein the first path and the second path are of different lengths and create a phase difference between the first intermediate beam and the second intermediate beam when recombined.
However, Thompson does disclose in (explicitly shown in figure 2, col. 18, ll. 1-12; col. 22, ll. 2-11) a method, wherein the first path and the second path are of different lengths and create a phase difference between the first intermediate beam and the second intermediate beam when recombined.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘906 with a method, wherein the first path and the second path are of different lengths and create a phase difference between the first intermediate beam and the second intermediate beam when recombined in order to provide the advantage of expected results in the interferometric art of varying path length as an efficient means to vary phase as disclosed in Thompson.
As to claims 14, 23 and 30, ‘906 does not explicitly disclose wherein the first solid material and the second solid material provide temperature independence for a phase difference between the first intermediate beam and the second intermediate beam (col. 9, ll. 22-28; where the examiner is interpreting that if dielectric based phase control elements are used temperature independence is achieved as Thompson discloses that configuration is constant at a wide range of temperatures).
However, Thompson does disclose in (col. 9, ll. 22-28) wherein the first solid material and the second solid material provide temperature independence for a phase difference between the first intermediate beam and the second intermediate beam (where the examiner is interpreting that if dielectric based phase control elements are used temperature independence is achieved as Thompson discloses that configuration is constant at a wide range of temperatures).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘906 wherein the first solid material and the second solid material provide temperature independence for a phase difference between the first intermediate beam and the second intermediate beam in order to provide the advantage of increase accuracy in using thermal stable materials one can more accurately control phase change in an interferometric environment.
 	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 22-25, 27, and 29-31, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (U.S. Patent No. 6,804,063 B2).
As to claim 20 and 29, Thompson discloses and shows in figure 2, an interferometry assembly, the interferometry assembly comprising: 
an interferometer (100) configured to receive an input beam (330) (col. 21, l. 64 thru col. 22 l. 2; col. 22, ll. 33-35), 
the interferometer including a first part made of a first solid material (250 and 120) and a second part made of a second solid material (130) that is different than the first solid material (where the examiner notes that there are multiple interpretations present that meet the requirement for different, as disclosed the parts have different lengths, but further are different in being in different locations, or lastly different in being different dielectrics constructions as disclosed) (col. 18, ll. 1-12; col. 21 l. 66 thru col. 22, l. 2; col. 22, ll. 16-18), 
the interferometer including a beam splitter (270) that splits the input beam into a first intermediate beam (340) that has a first path through the first solid material and a second intermediate beam (350) that has a second path through the first solid material (as beam 330 prior to splitting) and the second solid material (col. 22, ll. 35-52), and 
the interferometer being configured to recombine the first intermediate beam and the second intermediate beam to produce an output beam (360) (col. 22, ll. 52-61). 
The subject matter of claims 29 and 20 relate in that the technical features of apparatus claim 29 are in each case suitable for implementing the method of claim 20, therefore the method is inherent, in view of the above apparatus rejection.
As to claim 22, Thompson discloses a method, wherein the first path and the second path are of different lengths and create a phase difference between the first intermediate beam and the second intermediate beam when recombined (both explicitly shown in figure 2 and disclosed) (col. 18, ll. 1-12; col. 22, ll. 2-11).
 	As to claims 23 and 30, Thompson discloses a method, wherein the first solid material and the second solid material provide temperature independence for a phase difference between the first intermediate beam and the second intermediate beam (col. 9, ll. 22-28; where the examiner is interpreting that if dielectric based phase control elements are used temperature independence is achieved as Thompson discloses that configuration is constant at a wide range of temperatures).
As to claim 25, Thompson discloses a method, wherein at least a portion of the first path does not overlap with the second path (e.g. a part of the beam that only traverses element 130) (col. 22, ll. 46-52).
As to claim 27, Thompson discloses a method, wherein the interferometer is a Michelson interferometer (as explicitly shown in figure 2, the configuration is that of a common Michelson setup; col. 21, ll. 64-66).
As to claims 24 and 31, Thompson discloses a method, wherein the first solid material comprises a glass, and the second solid material comprises quartz (col. 20, ll. 16-19; where the examiner is interpreting that either materials can as claimed comprise either quartz or glass as disclosed when constructed in an etalon filter resonant cavity configuration).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-19, 21, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson.
As to claim 12, and 21, Thompson discloses and shows in figure 2, an interferometry assembly, the interferometry assembly comprising: 
an interferometer (100) configured to receive an input beam (330) (col. 21, l. 64 thru col. 22 l. 2; col. 22, ll. 33-35), 
the interferometer including a first part made of a first solid material (250 and 120) and a second part made of a second solid material (130) that is different than the first solid material (where the examiner notes that there are multiple interpretations present that meet the requirement for different, as disclosed the parts have different lengths, but further are different in being in different locations, or lastly different in being different dielectrics constructions as disclosed) (col. 18, ll. 1-12; col. 21 l. 66 thru col. 22, l. 2; col. 22, ll. 16-18), 
the interferometer including a beam splitter (270) that splits the input beam into a first intermediate beam (340) that has a first path through the first solid material and a second intermediate beam (350) that has a second path through the first solid material (as beam 330 prior to splitting) and the second solid material (col. 22, ll. 35-52), and 
the interferometer being configured to recombine the first intermediate beam and the second intermediate beam to produce an output beam (360) (col. 22, ll. 52-61); and 
Thompson does not explicitly disclose a detector assembly configured to receive the output beam and produce an output signal that is dependent on an intensity of the output beam.
However, Thompson does disclose in (col. 1, ll. 43-47; col. 31, ll. 25-31) the basic of measuring the light input and output from the filter.  Further that measurements optically can be detected via a “receiver”.  The examiner takes Office Notice that using a detector to measure intensity from an interferometer is known and obvious to allow accurate measurement of output beams.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson with the use of a detector assembly configured to receive the output beam and produce an output signal that is dependent on an intensity of the output beam in order to provide the advantage of expected results in using a common detector assembly one can rapidly and accurately measure the output of the interferometer for analysis of the signals under processing.
As to claim 13, Thompson discloses an interferometry assembly, wherein the first path and the second path are of different lengths and create a phase difference between the first intermediate beam and the second intermediate beam when recombined (both explicitly shown in figure 2 and disclosed) (col. 18, ll. 1-12; col. 22, ll. 2-11).
As to claim 14, Thompson discloses an interferometry assembly, wherein the first solid material and the second solid material provide temperature independence for a phase difference between the first intermediate beam and the second intermediate beam (col. 9, ll. 22-28; where the examiner is interpreting that if dielectric based phase control elements are used temperature independence is achieved as Thompson discloses that configuration is constant at a wide range of temperatures).
 	As to claim 15, Thompson discloses an interferometry assembly, wherein the first solid material comprises a glass, and the second solid material comprises quartz (col. 20, ll. 16-19; where the examiner is interpreting that either materials can as claimed comprise either quartz or glass as disclosed when constructed in an etalon filter resonant cavity configuration).
As to claim 16, Thompson discloses an interferometry assembly, wherein at least a portion of the first path does not overlap with the second path (e.g. a part of the beam that only traverses element 130) (col. 22, ll. 46-52).
As to claim 18, Thompson discloses an interferometry assembly, wherein the interferometer is a Michelson interferometer (as explicitly shown in figure 2, the configuration is that of a common Michelson setup; col. 21, ll. 64-66).
As to claims 17 and 26, Thompson does not disclose wherein the interferometer is a Mach-Zehnder interferometer.
However, the examiner takes Office Notice that one having ordinary art is aware that Mach-Zehnder is one of the most common alternative optical interferometric configurations to a Michelson setup.  As such it would be obvious to simply re-arrange how the arms are combined into a Mach-Zehnder configuration.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson does not disclose wherein the interferometer is a Mach-Zehnder interferometer in order to provide the advantage of expected resulting in using one of many well-known commonly used interferometer configurations such as Mach-Zehnder to separate/combine and phase offset light in a controlled and well-known manner.
As to claim 19 and 28, Thompson does not explicitly disclose, wherein the beam splitter comprises an air gap.
However, the examiner takes Office Notice that air gap based beam splitters are well-known in the optical art.  As such they can be obviously used in place of the more solid type splitting arrangement used in Thompson, as such the arguably cost less to manufacture in requiring less material overall to produce.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson, wherein the beam splitter comprises an air gap in order to provide the advantage of expected results in using one of many known types of beam splitters that are low cost while still achieving efficient splitting of a beam along two distinct paths.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2877